Back [fm10k123110.htm]to 10K
 
Exhibit 10(iii)(A)
 
 
 
December 6, 2010






VIA HAND DELIVERY
Mr. Ronald J. Casciano
309 Berkeley Drive
Syracuse, NY 13210


RE:           Employment Agreement


Dear Mr. Casciano:


The purpose of this letter is to confirm the employment agreement pursuant to
our discussions.  Subject to the provisions set forth below, you will be
employed by PAR Technology Corporation (“the Company”) in the position and
having the title of Vice President/Chief Financial Officer/Treasurer for the
following Initial Term: January 1, 2011 – December 31, 2011.  In addition to the
customary duties of Vice President/Chief Financial Officer/Treasurer, you shall
perform such duties as may be assigned by the Chief Executive Officer of the
Company.


At the sole discretion of the Company, your employment may be extended on an “at
will” basis for the period of January 1, 2012 – December, 31 2012 (such
extension being referred to herein as the “Extended Term 1”).  Should the
Company determine not to employ you for the Extended Term 1, the Company will
provide written notice to you of its intent to terminate upon expiration of the
Initial Term prior to November 1, 2011.


If the Company has continued your employment through Extended Term 1, then at
the sole discretion of the Company, your employment may be further  extended on
an “at will” basis for an undefined period commencing January 1, 2013 (such
extension being referred to herein as the “Extended Term 2”).  Should the
Company determine to employ you for the Extended Term 2, the Company will
provide written notice to you of its intent to do so prior to November 1, 2012.


 
1. Compensation.
 
While employed hereunder, you will be compensated at an annualized salary rate
of a minimum of $250,000 (“Annual Base Salary”) subject to federal, state and
local tax withholding where applicable plus participation in all generally
offered benefits which you elect and for which you are eligible as may be
offered and/or amended from time to time.  The Annual Base Salary shall be paid
in accordance with the Company’s standard payroll practices in effect from time
to time.


While employed hereunder, you will be eligible to receive an annual bonus in
accordance with the terms of the Company’s Incentive Compensation Plan as such
Plan may be amended from time to time.  You will participate in the annual
Incentive Compensation Plan at 50% of your Annual Base Salary.


Additionally, during the term of the agreement you will receive a car lease
allowance of up to $600 per month.


 
2. Termination of Employment
 
Your employment may be terminated under the circumstances set forth below.  The
“Termination Date” shall be the last date of your employment with the Company.
 
 
 

 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [2 of 7]

 
a. Termination By the Company for Cause
 
The Company may terminate this Agreement and your employment at any time for
Cause by providing you written notice of such termination.  Upon termination for
Cause you shall not receive any notice or pay in lieu of notice or severance pay
or any indemnity whatsoever in respect of such termination.  The Company shall
have no further obligation or liability to you relating to your employment other
than the payment of any Accrued Rights (as defined herein). No stock awards or
stock options granted to you prior to the Termination Date shall vest after the
Termination Date and you shall not be entitled to any further or continued
payment of insurance premiums.  For purposes of this Agreement, “Cause” shall
mean any of the following which occurs after the commencement of the Term OR has
occurred prior to the commencement of the Term and is the subject of a third
party claim made against you or the Company:
 
i.  
willful negligence that results in substantial damage to the Company or any of
its subsidiaries;

 
ii.  
gross negligence, misconduct, fraud, or breach of fiduciary duty to PTC;

 
iii.  
embezzlement, theft, misappropriation of assets or property (tangible or
intangible) of PTC, or material dishonesty;

 
iv.  
act(s) creating adverse publicity for the PTC;

 
v.  
violation of the Company’s “Code of Business Conduct and Ethics” (Policy 708 and
708A); "Use of Company Resources and Security of Company Sensitive Information”
(Policy 431); “Controlled Substances/Illegal Drugs and Alcoholic Beverages
Prohibition” (Policy 421) or "Workplace
Discrimination/Harassment/Non-Fraternization”  (Policy 419) policies as set
forth in the Company’s Manager’s Manual;

 
vi.  
indictment for, plea of guilty or nolo contendre, or conviction of a felony
related to the Company’s business, or a crime involving dishonesty,
misappropriation of any funds or property, fraud or embezzlement, violation of
federal or state securities laws or immoral conduct that adversely affects the
Company’s business; or;

 
vii.  
breach of the confidentiality covenants set forth in this Agreement.

 
 
b. Termination By You
 
You may terminate your employment with the Company for any reason upon ninety
(90) days’ prior written notice to PTC (“Termination Notice”).  Upon receipt of
any Termination Notice from you, the Company may elect to terminate your
employment effective immediately or on any date on or after the date of receipt
of the Termination Notice and prior to the termination date provided in the
Termination Notice.  The election of the Company to accelerate the termination
of your employment or reduce your responsibilities after receipt of the
Termination Notice shall not affect the characterization of the termination as a
termination by you pursuant to your original Notice of Termination.  Other than
such Accrued Rights, the Company shall be obligated to pay you no other amounts.
 
 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [3 of 7]


c. Termination Due to Death or Disability.
 
Your employment and this Agreement shall immediately and automatically terminate
upon your death or Disability (as defined herein).  For the purposes of this
Agreement, “Disability” shall mean any physical incapacity or mental
incompetence as a result of which you are unable to perform the essential
functions of your job for an aggregate of 120 days, whether or not
consecutive.  In the event of either such termination hereunder, the Company
shall have no further obligation or liability to you or relating to your
employment or this Agreement, other than the Accrued Rights.  Any life insurance
or disability benefits that you are eligible to receive shall be paid in
accordance with the applicable insurance policies.
 
d. Termination Due to Expiration of Initial Term.
 
Should the Company, in its sole discretion determine not to extend your
employment beyond the Initial Term, unless previously terminated pursuant to the
terms hereof, the last day of your employment will be December 31, 2011.  The
Company agrees to provide you sixty (60) days prior written notice of its intent
to allow your employment to terminate due to expiration of the Initial Term.
 
e. Termination of Any Extended Term by the Company Without Cause.
 
Should your employment be extended into any Extended Term, the Company may
terminate your employment at any time without Cause, subject to providing you
thirty (30) days written notice or payment in lieu thereof.
 
 
3. Effect of Termination.
 
a.  
Accrued Rights.  Except as otherwise provided in Section 3(b), upon termination
of your employment hereunder, the Company shall only be obligated to pay you or
your estate the accrued and unpaid Annual Base Salary, unpaid business expenses
and any other payments accrued and due under Section 1 hereof and any accrued
and vested pension welfare and fringe benefits under the employee benefit plans
in which you participated, including any unpaid accrued vacation pay
(collectively, the “Accrued Rights”), if any, owing to you, in each case up to
the Termination Date.

 
b.  
Termination of Benefits.  Except as otherwise provided in Section 3(d), (e) and
(f) below and except for any right of continuation of benefits coverage to the
extent provided by applicable law, all benefits shall terminate pursuant to the
terms of the applicable benefit plans as of the Termination Date.

 
c.  
Termination for Cause.  If your employment shall be terminated at any time by
the Company for Cause, the Company shall only be obligated to pay to you your
accrued and unpaid Base Salary, and other Accrued Rights, if any, owing to you
hereunder (except to the extent that the benefit plans and/or policies permit
the Company to withhold benefits to you by reason of termination for Cause) up
to the Termination Date.

 
d.  
Termination Due to Expiration of the Initial Term.  If your employment shall be
terminated due to expiration of the Initial Term the Company shall only be
obligated to pay you your accrued and unpaid Annual Base Salary and other
Accrued Rights (including any ICP due you for 2011), if any; and, subject to
Section 3(i) of this Agreement, a severance amount equal to your then current
Annual Base Salary.  All payments shall be subject to all applicable state,
federal and local income tax rules and withholdings.

 
 
 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [4 of 7]
 
e.  
Termination During the Initial Term Without Cause.  If your employment shall be
terminated during the Initial Term by the Company for any reason other than for
Cause as defined in this Agreement, the Company shall only be obligated to pay
you your accrued and unpaid Annual Base Salary, other Accrued Rights (including
any ICP that would have been due for 2011 if you had not been terminated prior
to the end of the 2011), salary continuation through December 31, 2011 and,
subject to Section 3(i) of this Agreement, a severance amount equal to your then
current Annual Base Salary.  For purposes of this Agreement, salary continuation
shall be payments to you at the same rate of bi-weekly Annual Base Salary that
you were receiving at the time of termination.  All payments shall be subject to
all applicable state, federal and local income tax rules and withholdings.



f.  
Termination During Any Extended Term Without Cause.  If your employment shall be
terminated during any Extended Term by the Company for any reason other than for
Cause as defined in this Agreement, the Company shall only be obligated to pay
you your accrued and unpaid Annual Base Salary, other Accrued Rights, and,
subject to Section 3(i) of this Agreement:  i) a severance amount equal to your
then current Annual Base Salary;  ii) provided the termination date is on or
after October 1 of a fiscal year, a prorated portion of that fiscal year’s ICP
that would have been payable to you had you been employed through December 31 of
that year.  All payments shall be subject to all applicable state, federal and
local income tax rules and withholdings.

 
g.  
Termination Due to Disability or Death.  If your employment shall be terminated
at any time due to Disability or death, the Company shall only be obligated to
pay to you or your estate, as the case may be, your accrued and unpaid Annual
Base Salary, and other Accrued Rights, if any, owing to you hereunder as of the
last day of your employment.  All payments shall be subject to all applicable
state, federal and local tax rules and withholdings.

 
h.  
Sole Obligation of the Company. In the event of termination of your employment,
the sole obligation of the Company hereunder shall be its obligation to make the
payments called for by the applicable provisions of this Section 3, and the
Company shall have no other obligation to you or to your beneficiary or your
estate, except as otherwise provided by law or under the terms of any Equity
Awards or any employee benefit plans or programs then maintained by the Company
in which you participate.

 
i.  
Condition Precedent to Severance Payments.  Any provision to the contrary in
this Agreement notwithstanding, the Company shall not be obligated to make any
Severance payments to you unless (i) you shall have executed and delivered to
the Company, within thirty (30) days of the later of the Termination Date or
your receipt of the general release, a general release of all claims against the
Company and any of its directors, officers, managers, agents, investors and
other affiliates in form and substance reasonably satisfactory to the Company,
which release shall include an agreement by you not to disparage the Company,
(ii) all applicable consideration periods and rescission periods provided by law
shall have expired, and (iii) you are in material compliance with the
confidentiality provisions hereof as of the dates of the payments.

 
j.  
Resignation.  Upon any termination of your employment hereunder for any reason,
with or without Cause, whether by the Company or by you, you shall be deemed to
have resigned from all positions as an officer, director, manager, employee and
any other position within the Company and/or any subsidiaries and/or other
affiliates thereof that you may hold as of the Termination Date.

 
 
4. Breach of Confidentiality /Cessation of Severance
 
If, following termination of employment by the Company, the Company has reason
to believe you have committed a breach of your confidentiality obligations as
set forth below, the Company shall notify you in writing providing details of
the alleged breach, and within thirty (30) days thereafter you shall provide to
the Company any information you have refuting that a breach has occurred. If you
and the Company are not able to settle the claim of breach within 60 days, then
the parties shall submit the dispute to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Associations (“AAA”).
An arbitrator shall be jointly chosen by the parties from a list of AAA
arbitrators and any hearings shall be held at the AAA locations nearest the
Company headquarters. The fees and costs of the arbitration and administrative
fees, excluding attorneys’ fees, shall be borne equally by the parties. The
attorney fees of the prevailing party in such arbitration shall be paid by the
non-prevailing party. If you are found to have committed a breach of
confidentiality obligations through the arbitration process, then the Company
shall have the right to immediately cease payment of all Severance Payments.
 
 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [5 of 7]

5. Confidentiality.
 
Except as permitted by the Company, or as otherwise required by law, during the
term of your employment with the Company and at all times thereafter, you shall
not divulge, furnish or make accessible to anyone or destroy or use in any way
other than in the ordinary course of the business of the Company, any
confidential, proprietary or secret knowledge or information of the Company, its
current or past subsidiaries, directors, officers, managers, employees, business
partners, agents, consultants or other affiliated entities (“Affiliated
Entities”) that you have acquired or shall acquire during your employment with
the Company, whether developed by you or by others including but not limited to
(i) any trade secrets, (ii) internal business information, including, without
limitation, information relating to strategic and staffing plans and practices,
customer names and lists and other information, marketing, promotional and sales
plans, practices or programs, training practices and programs, operation and
product costs and pricing structure, accounting and business methods, and any
financial data or plans respecting the Company and/or any Affiliated Entities;
(iii) identities of and information about the Company’s past, current and
prospective customers and their confidential information; (iv) compilations of
data (whether in whole or in part) including but not limited to reliability and
performance data and all analyses, processes, methods, techniques, systems,
formulae, research, records, reports, manuals, documentation and models relating
thereto; (v) forms, contracts, or similar documents; (vi) hardware
specifications, computer software, documentation and databases (whether existing
or in various stages of research and development); (vii) developments, methods,
and processes (whether or not reduced to practice); (viii) all copyrightable
works; and (ix) all information relating to the Company’s employees, including
information contained in their personnel files (collectively the “Confidential
Information”).  Information that is in the public domain at the time it is
disclosed to you or after such disclosure becomes part of the public domain by
publication or otherwise without violation of this Agreement by you shall not
constitute Confidential Information and shall not be subject to the
obligations/benefits regarding Confidential Information as set forth in this
Agreement.  Your obligations with respect to disclosure of Confidential
Information as set forth in this Agreement is not applicable to any information
that: (a) is reasonably required to be disclosed during the performance of your
duties and, in accordance with the Company’s processes and procedures regarding
the use of non-disclosure agreements; or (b) is disclosed in compliance with a
judicial or governmental order, provided you give the Company reasonable notice
prior to such disclosure and shall comply with any applicable protective order.

 
6. Injunctive Relief.
 
You expressly acknowledge that, in the event that the confidentiality provisions
hereof are breached, the Company will suffer damages incapable of ascertainment
and will be irreparably damaged if any provision of such Sections is not
enforced. Therefore, should any dispute arise with respect to the breach or
threatened breach of any provision of said provisions, you agree and consent
that, in addition to any and all other remedies available to the Company, an
injunction or restraining order or other equitable relief may be issued or
ordered by a court of competent jurisdiction restraining any breach or
threatened breach of any such provisions. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach.
 
7. Miscellaneous.
 
a.  
Company.  For purposes of this Agreement, unless the context otherwise requires,
the term “Company” shall include the Company and each past and/or current
subsidiary of the Company.

 
b.  
Notices.  Any notice or other communication in connection with this Agreement
shall be deemed to be delivered if in writing and delivered in person or to the
last known address of the party to whom the notice is being given.  Notices may
be delivered by hand, U.S. mail, recognized overnight courier such as Federal
Express or UPS, by confirmed facsimile transmission to an operational fax number
or by confirmed email transmission to an operational email address.  Notices to
the Company shall be addressed to the President & CEO of the Company with a copy
to the Legal Department.

 
 
 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [6 of 7]
 
 
c.  
Severability.  The parties agree that each provision contained in this Agreement
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein.  Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity or subject, such provisions shall be construed by the appropriate
judicial body by limiting and reducing it or them, so as to be enforceable to
the extent compatible with the applicable law.

 


d.  
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes and replaces
any prior agreements, representations or understandings (written or oral)
between or among you and the Company relating to your service to and/or
employment by the Company and/or relating to any rights upon your separation
from Company.  All promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof and inducements to the
making of this Agreement relied upon by any party hereto have been expressed in
this Agreement.  This Agreement may not be amended except by a writing signed by
the party against whom enforcement thereof is sought.

 
e.  
No Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 
f.  
Survival.  The provisions of Sections 3, 5, 6 and 7 hereof shall survive the
termination of this Agreement.

 
g.  
Assignability; Binding Nature.  This Agreement shall be binding upon and inure
to the benefit of the Company and you and each party’s respective successors,
heirs (in the case of you) and permitted assigns. Rights or obligations of the
Company including, specifically, the rights of the Company under Section 3 of
this Agreement, may be assigned or transferred by the Company, as applicable
provided the assignee of Company can financially satisfy the obligations of the
Company. No rights or obligations of you under this Agreement may be assigned or
transferred by you other than your rights to compensation and benefits, which
may be transferred only by will or operation of law.  In the event of a change
of control of the Company, the Company shall require this Employment Agreement
to be assumed by the Company’s successor.

 
h.  
Waiver of Jury Trial.  Each party hereto hereby expressly waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights or
remedies under or pursuant to this Agreement or under any agreement, document or
instrument delivered or which may in the future be delivered in connection
herewith or arising from or relating to any relationship existing in connection
with this Agreement, and agrees that any such action or proceeding shall be
tried before a court and not before a jury.

 
i.  
Governing Law.  This Agreement shall be deemed a contract made under the laws of
the State of New York.

 
 
 
 

--------------------------------------------------------------------------------

 


Mr. Ronald J. Casciano
December 6, 2010
Page [7 of 7]

j.  
Taxes and Tax Gross Ups.  Any payments made to you pursuant to this Agreement
are subject to applicable federal, state and local tax regulations and
withholdings.  To avoid all doubt, you will not be entitled to receive any tax
gross up payments.  Without limiting the generality of the foregoing, you will
not be entitled to receive any excise tax gross up in the event of a trigger of
Internal Revenue Code § 280G or § 4999.  Further, should any payment under this
Agreement constitute a deferral of compensation subject to Internal Revenue Code
§ 409A, then to the extent you qualify as a “specified employee” any payment
made upon “separation from service” (as defined under such § 409A) shall not be
made until the first business day of the seventh month following your separation
of service within the meaning of such § 409A.

 
k.  
Captions and Headings.  The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 


Acceptance
 
Your signed acknowledgment and return of this letter shall serve as verification
that you have accepted the offer as presented to you in this letter.


In the meantime, please see me or call me at extension 222 should you have any
questions.


Sincerely,






John W. Sammon
President & CEO
PAR Technology Corporation
 


 


 
Acknowledged & Agreed:
 


 


 
_____________________________                                                           ________________
Ronald J.
Casciano                                                                                             Date
 
 